Title: From Thomas Jefferson to James Madison, 17 August 1806
From: Jefferson, Thomas
To: Madison, James


                        
                        
                            Th:J. to J. M.
                            Monto. Aug. 17. 06.
                        
                        The death of Meriwether Jones having taken place, I have written to mr Wagner directly to forward to mr Page
                            a Commission for the loan office, in order to save a post and shorten the term of sollicitations. I shall set out this
                            morning for Bedford & be back about the 25th. Affectionate salutations.
                    